Citation Nr: 1010871	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected anal fissure prior to August 4, 2009.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected anal fissure for the period 
beginning on August 4, 2009.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease, 
L4 to L5, with degenerative joint, L1 to L2 and lumbar 
strain.  

4.  Entitlement to service connection for claimed heart 
palpitations.  

5.  Entitlement to service connection for a claimed right hip 
disorder.  

6.  Entitlement to service connection for a claimed left hip 
disorder.  

7.  Entitlement to service connection for claimed bilateral 
pes planus.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision, 
issued in June 2007, and by a September 2009 RO rating 
decision.  

Of preliminary importance, because the claims for higher 
ratings for the service-connected anal fissure and for 
degenerative disc disease, L4 to L5, with degenerative joint, 
L1 to L2 and lumbar strain involve a request for a higher 
rating following the grants of service connection, the Board 
has characterized these claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issues of service connection for heart palpitations, a 
right hip disorder, a left hip disorder and bilateral pes 
planus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Prior to August 4, 2009, the service-connected anal 
fissure is shown to have been manifested by a disability 
picture that more nearly resembled that of occasional 
moderate leakage.  

3.  For the period of the appeal, the service-connected anal 
fissure is not shown to have been manifested by occasional 
involuntary bowel movements necessitating the wearing of a 
pad or hemorrhoids manifested by persistent bleeding or a 
recurrent fissure.  

4.  The service-connected low back disability is shown to be 
manifested by some limitation of motion, but forward flexion 
of the thoracolumbar spine is greater than 60 degrees with a 
combined range of motion greater than 120 degrees; neither 
muscle spasm or severe guarding resulting in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis nor intervertebral disc 
syndrome is currently demonstrated.  



CONCLUSIONS OF LAW

1.  For the period of the appeal prior to August 4, 2009, the 
criteria for the assignment of an initial rating of 10 
percent, but not higher for the service-connected anal 
fissure have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 
(DCs) 7332, 7335, 7336 (2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected anal fissure 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, including DCs 7332, 7335, 7336 (2009).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
degenerative disc disease, L4 to L5, with degenerative joint, 
L1 to L2 and lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 
5243 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in October 2006 and 
July 2008, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  

Further, these notice letters addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, and VA examination 
reports.  

Also of record and considered in connection with the appeal 
are written statements submitted by the Veteran and her 
representative on her behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Specific Legal Criteria

The General Rating Formula for Diseases and Injuries of the 
Digestive System, 38 C.F.R. § 4.114, provides as follows:  

Diagnostic Code 7335 provides:

Fistula in ano:  Rate as for impairment of sphincter control.  

38 C.F.R. § 4.114, DC 7335 (2009).  

Diagnostic Code 7332 provides:

100%  Complete loss of sphincter control; 

60%  Extensive leakage and fairly frequent involuntary bowel 
movements;  

30%  Occasional involuntary bowel movements, necessitating 
wearing of pad;  

10%  Constant slight, or occasional moderate leakage.  

38 C.F.R. § 4.114, DC 7332 (2009).  


Effective on September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out 
in DC 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 
38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:  

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar spine;

40%  Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine;

20%  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10%  Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242, Degenerative arthritis of the spine (see also 
diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60% With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20%  With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months;

10%  With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 degrees 
in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. 
§ 4.71, Plate V (2009).  


IV.  Analysis

A.  Anal Fissure

The Veteran asserts that her service-connected anal fissure 
warrants an increased initial rating pursuant to 38 C.F.R. § 
4.114, DCs 7332 and 7335 (2009).  

By way of procedural background, the Veteran is shown to have 
been granted service connection for an anal fissure in a 
March 2007 RO rating decision and assigned a noncompensable 
(no percent) evaluation, beginning on September 12, 2006.  
The Veteran filed a Notice of Disagreement (NOD) in December 
2007.  

In a September 2009 rating decision, the RO increased rating 
to 10 percent, beginning August 4, 2009 based on the findings 
of a VA examination.  


Prior to August 4, 2009

Notably, no post-service treatment records for this time 
frame addressing the anal fissure disability are included in 
the claims file.  

An October 2006 VA examination indicates a history of anal 
fissure surgery, and reports of frequently recurring 
hemorrhoids treated with pads and ointment to prevent 
recurrence of fissure, without functional impairment.  

Further, the Veteran reported a 15 year history of rectal 
bleeding from hemorrhoids, without functional impairment, 
which recurred frequently and required the use of pads and 
ointment.  

On rectal examination, no evidence of ulceration, fissure, 
reduction of lumen or hemorrhoids was found.  The examiner 
noted that there was no diagnosis for fissure removal as the 
condition had resolved.  

As noted, the current regulation provides that a 10 percent 
evaluation is warranted where there is constant slight, or 
occasional moderate leakage.  

The October 2006 examination was negative for complaint of or 
diagnosis of fecal leakage, but the Veteran has reported 
experiencing a disability picture that more closely resembled 
that of some occasional moderate leakage and recurrent 
hemorrhoids consistent with ongoing rectal impairment.  

As such, giving full weight to the Veteran's assertions, a 10 
percent rating is warranted for this earlier period of the 
appeal.  



Beginning on August 4, 2009

Notably, no post-service treatment records for this time 
frame addressing the anal fissure disability are included in 
the claims file.  

In conjunction with the current appeal the Veteran underwent 
a VA examination in August 2009.  

Here, the Veteran reported having symptoms of anal itching, 
pain and swelling, leakage of stool occurring less than one 
third of the day in slight amounts requiring the use of a pad 
one time per day, and infrequently recurrent hemorrhoids, 
which caused an overall functional impairment by requiring 
frequent trips to the bathroom.  She denied having diarrhea, 
tenesmus or perianal discharge or ever being hospitalized or 
having surgery.  The Veteran indicated treatment with anal 
cream.  

On examination of the abdomen, the examiner observed no 
striae in the abdominal wall, distension of the superficial 
veins, ostomy, tenderness to palpation, splenomegaly, 
ascites, liver enlargement or aortic aneurysm.  

A rectal examination revealed no reduction of the lumen and 
normal sphincter control.  Further, rectal tonus and anal 
reflexes were characterized as normal, as was the anal 
"wink."  

The examiner noted that there was no evidence of ulceration, 
fissures, reduction of the lumen, loss of rectal tonus, 
trauma, rectal bleeding, proctitis, infections, spinal cord 
injury, obstetrical injury, protrusion or loss of sphincter 
control.  

Small, external hemorrhoids were present on examination of 
the rectum and were characterized as reducible; there was no 
evidence of bleeding, thrombosis or frequent recurrence or 
excessive redundant tissue.  

The Veteran was diagnosed with anal fissure with rectal 
bleeding.  The examiner opined that there was no change in 
diagnosis from the October 2006 VA examination and noted that 
the subjective factors considered were that the Veteran 
reported having rectal bleeding with no findings of any anal 
fissure on examination.  

Additionally, the rectal condition did not cause anemia or 
malnutrition.  The effect of the disability on the Veteran's 
daily activity was occasional soilage on underclothing.  

As noted, the current criteria provide that a 30 percent 
evaluation is warranted where there are occasional 
involuntary bowel movements, necessitating the wearing of a 
pad.  

While the Veteran has reported needing to use of a pad due to 
anal leakage, the examination noted no related sphincter 
impairment, anal fissure or documented involuntary bowel 
movements.  As such, a 30 percent rating is not assignable at 
any time during the period of the appeal.  


B.  Degenerative disc disease, L4 to L5, with degenerative 
joint, L1 to L2 and lumbar strain

The Veteran asserts that her service-connected degenerative 
disc disease, L4 to L5, with degenerative joint, L1 to L2 and 
lumbar strain warrants an increased initial rating pursuant 
to 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

By way of background, the Veteran is noted to have been 
granted service connection for degenerative disc disease, L4 
to L5, with degenerative joint, L1 to L2 and lumbar strain in 
a March 2007 RO rating decision and assigned a 10 percent 
evaluation, beginning on September 12, 2006.  The Veteran 
filed a Notice of Disagreement (NOD) in December 2007.  

A VA examination report, dated in October 2006, includes a 
reported history of a herniated disc, with related symptoms 
that included stiffness, constant pain radiating from the 
lower back to the left buttock and lateral thigh, for which 
she had been treated with injections, medications and 
physical therapy.  The Veteran characterized that the 
functional impairment of her spine disorder as being unable 
to participate in athletics.  

An examination of the thoracolumbar spine indicated evidence 
of radiating pain on movement to the left buttock and midline 
and left lower lumbosacral spine tenderness.  However, muscle 
spasm is absent, straight leg raising tests were negative 
bilaterally, and there was no ankylosis observed in the 
lumbosacral spine.  

The range of motion testing revealed flexion to 90 degrees, 
extension to 30 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 30 degrees, right rotation to 30 
degrees, and left rotation to 30 degrees, with a combined 
range of motion score for the lumbosacral spine to 240 
degrees.  

The examiner noted that the joint function of the spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  

Further, the examiner observed that inspection of the spine 
revealed normal head position with symmetry in appearance, 
and symmetry of spinal motion with normal curvatures of the 
spine.  

Finally, the examiner indicated that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Diagnostic tests of the thoracic spine and 
the lumbar spine showed X-ray results were unremarkable and 
within normal limits.  

The Veteran was diagnosed with low back strain, with a 
subjective factor of pain, and an objective factor of 
elicited pain with local radiation to the left buttock, but 
without dermatomal weakness or sensory loss.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in August 2009.  Here, she reported being 
able to walk 50 yards in approximately 40 minutes and denied 
having a history of falls, hospitalization or surgery for 
this disorder or incapacitation.  

The Veteran endorsed symptoms of stiffness, fatigue and 
decreased motion in her spine, but denied experiencing spasm, 
paresthesia or numbness.  

Further, the Veteran complained of weakness of the leg and 
foot and moderate to intense constant pain from the thigh to 
the hip that began over a year ago, which was exacerbated by 
physical activity and relieved by rest.  The Veteran 
characterized her overall functional impairment due to her 
spine disability as being unable to stand or sit for too 
long.  

The examination results of the thoracolumbar spine included 
range of motion testing.  The examiner observed flexion to 85 
degrees, with pain at 80 degrees; extension to 25 degrees, 
with pain at 20 degrees; right lateral flexion to 25 degrees, 
with pain at 20 degrees; left lateral flexion to 25 degrees, 
with pain at 20 degrees; right rotation to 25 degrees, with 
pain at 20 degrees; and left rotation to 25 degrees, with 
pain at 20 degrees; yielding a total range of motion of the 
thoracolumbar spine to 210 degrees, with pain to 180 degrees, 
on repetitive motion.  

The examiner noted no evidence of radiating pain on movement, 
guarding of movement, muscle spasm or ankylosis in the 
thoracolumbar spine.  Muscle tone and musculature both 
appeared normal, and the examination did not reveal any 
weakness.  

Moreover, Lasegue's sign was negative, and there was no 
atrophy present in the limbs.  There was tenderness noted on 
examination as described at L3 to S1, and spinal contour was 
not preserved due to tenderness.  

The examiner indicated that the joint function of the spine 
was additionally limited by pain, but that it was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  Additionally, inspection of the spine 
revealed a normal head position with symmetry in appearance, 
and symmetry of spinal motion with normal curves of the 
spine.  

The Veteran was diagnosed with degenerative disc disease of 
the L4 to L5, with degenerative joint, L1 to L2, with lumbar 
strain.  The examiner opined that there was no change in the 
diagnosis from the Veteran's October 2006 evaluation.  

Based on the foregoing, the Board concludes that an initial 
evaluation in excess of 10 percent for the service-connected 
low back disability is not warranted.  

In this case, the medical evidence does not show a disability 
picture that would be consistent with intervertebral disc 
syndrome, nor is forward flexion of the thoracolumbar spine 
less than 60 degrees, even with consideration of her 
complaints of pain.  

The recent examinations did not show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2009).  

Hence, on this record, the claim for an increased rating 
above 10 percent for the service-connected low back 
disability must be denied.  


V.  Other Considerations 

The above determinations are based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that the service-connected anal fissure or 
low back disability has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation.  In this regard, the November 2006 
VA examination report reflects that the Veteran was currently 
employed as a realtor.  

Moreover, there is also no indication that these disabilities 
have necessitated any period of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand these matters to 
the RO for referral actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra- schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings for the disabilities on appeal 
during the periods in question.  



ORDER

For the period of the appeal prior to August 4, 2009, an 
initial 10 percent rating for the service-connected anal 
fissure is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased, initial rating in excess of 10 percent for the 
service-connected anal fissure is denied.  

An initial rating in excess of 10 percent for the service-
connected degenerative disc disease, L4 to L5, with 
degenerative joint disease, L1 to L2, and lumbar strain is 
denied.  



REMAND

The Veteran asserts that she currently experiences heart 
palpitations, a right knee disorder, a left knee disorder, 
and bilateral pes planus as a result of her service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement 
the holding in Allen.  

The service treatment records reflect in-service treatment 
for chronic muscle cramps in both legs, minor trauma to the 
left metatarsals, sharp pains in the left leg, left Achilles 
strain, recurrent right knee pain for which physical therapy 
was given, crepitus in both knees, frequent palpitations at 
least 3 times a week, and left hip pain.  

VA treatment records and examination reports confirm 
diagnoses of heart palpitations, left hip pain, status-post 
right knee sprain, and bilateral pes planus.  Notably, on VA 
examination in October 2006 and in August 2009, the VA 
examiners noted that the Veteran reported left hip and thigh 
pain as the result of his service-connected low back 
disability.  

The Board notes that although the Veteran has undergone VA 
examination in October 2006 and August 2009, neither report 
reflects a determination regarding the etiology of any of the 
claimed disorders in question.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this regard, the Board finds that it is necessary to 
obtain additional medical opinions to more adequately 
addresses the medical nexus question in light the facts 
established by the evidence in the claims file.  

A more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a 
nonservice-connected disability caused by a service-connected 
disability is also needed.  Allen, 7 Vet. App. at 439.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Therefore, under 38 C.F.R. § 3.159(c)(4), given the Veteran's 
assertions and the evidence showing diagnoses of a current 
heart palpitations, right knee disorder, left hip disorder, 
and bilateral pes planus, considering her claim that these 
conditions arose while she was serving on active duty, and 
noting service treatment records showing findings of chronic 
muscle cramps in both legs, minor trauma to the left 
metatarsals, sharp pains in the left leg, left Achilles 
strain, recurrent right knee pain for which physical therapy 
was given, crepitus in both knees, frequent palpitations at 
least 3 times a week, and left hip pain while in service, the 
Board finds that VA examinations with medical opinions are 
warranted to properly adjudicate these claims.  

Moreover, in light of the fact that the Veteran is service 
connected for degenerative disc disease, L4 to L5, with 
degenerative joint disease, L1 to L2 and lumbar strain, and 
there is sufficient evidence to show that she currently 
suffers from a left hip disorder, the Board finds that the 
Veteran should be afforded a VA examination to determine 
whether the current left hip disorder is related to service 
or related to the service-connected low back disorder.  

The Veteran is hereby notified that it is her responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

Additionally, review of the claims file also reflects that 
there may be pertinent outstanding VA treatment records.  The 
claims file currently includes VA treatment records, dated 
from October 2004 to June 2006.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  She is advised that she has an 
obligation to assist VA in the development of her claim, and 
that failure to do so may result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that she provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any outstanding treatment records or 
evidence relevant to the claims of 
service connection.  

In particular, the RO should seek to 
obtain any VA treatment records, dated 
from June 2006 to the present, not 
already of record and associate them with 
the claims file.  

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for an appropriate 
VA examination(s) to determine the nature 
and likely etiology of her heart 
palpitations.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran has a 
current heart disability that had its 
onset in or is otherwise related to her 
service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for an appropriate 
VA examination(s) to determine the nature 
and likely etiology of any current knee 
pathology.  The Veteran's claims file 
must be reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran has a 
current knee disability that had its 
onset in or otherwise is related to an 
injury of other event of her service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

4.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for the appropriate 
VA examination(s) to determine the nature 
and likely etiology of any left hip 
pathology.  The Veteran's claims file 
must be reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran has current 
left hip disability that had its onset in 
service or otherwise is due to an injury 
or other event of her service.  

Further, the examiner should address the 
question as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is a consequence of his 
service-connected degenerative disc 
disease, L4 to L5, with degenerative 
joint, L1 to L2 and lumbar strain or that 
it was chronically worsened due to this 
service-connected low back disability.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

5.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for the appropriate 
VA examination(s) to determine the nature 
and likely etiology of the claimed 
bilateral pes planus.  The Veteran's 
claims file must be reviewed by the 
examiner(s).  All indicated tests should 
be performed and all findings should be 
reported in detail.  

Based on his/her review of the case, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any current pes planus 
had its onset in service or otherwise is 
related to an injury or other event of 
her service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


